 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Leavitt Corporation and Local No. 592, UnitedFood & Commercial Workers Union, AFL-CIO. Case l-CA-2107915 December 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed on 6 June 1983' by LocalNo. 592, United Food & Commercial WorkersUnion, AFL-CIO (the Union), and duly served onThe Leavitt Corporation (the Respondent), theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 1,issued a complaint on 23 June, against the Re-spondent, alleging that the Respondent had en-gaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act. Copies of the chargeand complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on 31 March,following a Board election in Case 1-RC-17572,2the Union was duly certified as the exclusive col-lective-bargaining representative of the Respond-ent's employees in the unit found appropriate; andthat, commencing about 6 April, and at all timesthereafter, the Respondent has refused, and contin-ues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representa-tive, although the Union has requested and is re-questing it to do so. On 8 July, the Respondentfiled its answer, and on 19 July its amendedanswer, to the complaint admitting in part, and de-nying in part, the allegations in the complaint.On 1 August, the General Counsel filed directlywith the Board a Motion for Summary Judgment.Subsequently, on 4 August, the Board issued anorder transferring the proceeding to the Board anda Notice to Show Cause why the General Coun-sel's Motion for Summary Judgment should not beUnless otherwise indicated, all dates refer to 1983.2 Official notice is taken of the record in the representation proceed-ing, Case I-RC-17572, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems, 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va.1967); Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir.1968); Sec. 9(d) of the NLRA, as amended.Chairman Dotson notes that he was not a member of the panel thatissued the initial Decision and Certification of Representative in theseproceedings. However, he accepts the Board's findings and conclusionstherein for purposes of passing on the instant motion.268 NLRB No. 56granted. The Respondent thereafter filed a re-sponse to the Notice to Show Cause.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the followingRuling on the Motion for Summary JudgmentIn its amended answer and response to theNotice to Show Cause, the Respondent admits thatit has refused to bargain with the Union, but al-leges that the Board's certification of the Unionwas improper. Specifically, the Respondent submitsthat the Board erred in overruling its objections tothe election and in voiding a ballot which had beensigned by the employee. The Respondent furthersubmits that it was denied due process by theBoard's failure to order an evidentiary hearing andto consider the entire record in the underlying rep-resentation case.Our review of the record herein, including Casel-RC-17572, reveals that, on 23 April 1982, anelection was held pursuant to a Stipulation UponConsent Election and a majority of the employeesin the designated unit cast votes for the Union.Thereafter, the Respondent filed timely objectionsto the conduct of the election alleging, inter alia,that a signed ballot voided by the Board agentshould have been counted,3and that employeeSteve Giordano, a member of the Union's organiz-ing committee and a union observer at the polls,deprived the Respondent of its right to campaignand coerced employees by tearing down the Re-spondent's "Have A Nice Day-Vote No" posterson the morning of the election. In this connection,the Respondent contends that Giordano was anagent of the Union and, further, that his wearing aunion button while acting as an observer impliedBoard sanction of his conduct.Following his investigation on 23 June 1982, theRegional Director issued his Report on Objectionsrecommending that the objections be overruled intheir entirety. The Respondent then filed with theBoard its exceptions to the report. On 31 March1983, the Board issued its Decision and Certifica-tion of Representative in Case l-RC-175724adopt-ing the Regional Director's recommendations andcertifying the Union as the exclusive bargainingrepresentative of the employees in the appropriate3 The tally of ballots reveals that 43 votes were cast for, and 34against, the Union. There were eight challenged ballots and three werevoid. Had the signed ballot, which contained a "no" vote, been countedthe number of challenged ballots would be sufficient to affect the resultsof the election.Not published in volumes of Board Decisions.370 LEAVITT CORP.unit, and thus finding that the Respondent's objec-tions did not raise substantial and material issueswarranting a hearing.Thereafter, on 6 April, the Union requested inwriting that the Respondent recognize and bargaincollectively with it as the exclusive bargainingagent of the Respondent's employees. For the rea-sons set forth in its objections to the election andexceptions to the Regional Director's report, theRespondent refused, and continues to refuse, tobargain with the Union. It appears, therefore, thatthe Respondent is attempting now to raise issueswhich have been specifically considered and re-solved by the Board in the underlying representa-tion case.The Respondent now also contends that theBoard abused its discretion by failing to review theentire record in the underlying representation case.We find no merit in this contention. Pursuant toSection 102.69(g)(1)(ii) of the Board's Rules andRegulations, on the filing of exceptions to hisreport, the Regional Director transmitted to theBoard his Report on Objections with exhibits at-tached. Filed with the Respondent's exceptions wasits brief with affidavits attached. Together, thesedocuments comprised the record considered by theBoard in Case l-RC-17572. Not transmitted by theRegional Director, and therefore not considered bythe Board, was the affidavit of Giordano obtainedby the Regional Director in the course of his inves-tigation, in which Giordano admitted the conductalleged but denied acting on the Union's instruc-tions.5It is the failure to consider this statement inadopting the Regional Director's recommendationswhich the Respondent submits was a denial of dueprocess.Contrary to the Respondent's contention, Gior-dano's affidavit would not properly have been partof the record. In accord with our policy of protect-ing investigatory affidavits from disclosure whenthe witnesses who gave them have not testified at ahearing, statements of witnesses are expressly ex-cluded from the record. Frontier Hotel, 265 NLRB343 (1982), citing NLRB v. Robbins Tire & RubberCo., 437 U.S. 214 (1978).sThus, the affidavit wasproperly excluded from the record, and theBoard's attendant failure to consider it was not anabuse of discretion or a denial of due process.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-6 The Respondent also contends that the affidavit could prove thatGiordano acted as an agent of the Union in tearing down the Respond-ent's posters. In its decision in Case I-RC-17572 at fn. 2, however, theBoard explicitly found it unnecessary to pass on the agency issue sinceGiordano's conduct was isolated and "would not tend substantially tointerfere with the election even if attributable to [the Union]."a See also Decibel Products, 267 NLRB 1053 (1983).cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.sAll issues raised by the Respondent in this pro-ceeding were or could have been litigated in theprior representation proceeding, and the Respond-ent does not offer to adduce at a hearing anynewly discovered or previously unavailable evi-dence, nor does it allege that any special circum-stances exist herein which would require the Boardto reexamine the decision made in the representa-tion proceeding. We therefore find that the Re-spondent has not raised any issue which is properlylitigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the followingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Leavitt Corporation is a Massachusetts cor-poration with its principal place of business in Ev-erett, Massachusetts, where it is engaged in themanufacture and sale of peanut food products. TheEmployer annually purchases and receives at itsEverett facility goods and materials valued inexcess of S50,000 directly from points outside theCommonwealth of Massachusetts and annuallyships from its Everett facility goods valued inexcess of $50,000 to points outside the Common-wealth of Massachusetts.We find, on the basis of the foregoing, that theRespondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal No. 592, United Food & CommercialWorkers Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.II1. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargaining7 See Pittsburgh Plate Glass Co v. NLRB. 313 U.S. 146, 162 (1941):Rules and Regulations of the Board, Secs. 102.67(f1 and 102.69(c).371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees,lab technicians, shipping and receiving em-ployees and truck drivers employed by theEmployer at its Everett, Massachusetts facility,but excluding office clerical employees, guardsand supervisors as defined in the Act.2. The certificationOn 23 April 1982, a majority of the employees ofthe Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 1, designated the Unionas their representative for the purpose of collectivebargaining with the Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton 31 March 1983 and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request to Bargain and the Respondent'sRefusalCommencing about 6 April 1983, and at all timesthereafter, the Union has requested the Respondentto bargain collectively with it as the exclusive col-lective-bargaining representative of all the employ-ees in the above-described unit. Commencing about6 April 1983, and continuing at all times thereafterto date, the Respondent has refused, and continuesto refuse, to recognize and bargain with the Unionas the exclusive representative for collective bar-gaining of all employees in said unit.Accordingly, we find that the Respondent has,since 6 April and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit and that, by such refusal, the Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of The Leavitt Corporation setforth in section III, above, occurring in connectionwith its operations described in section I, above,have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,on request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to ensure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date the Respondentcommences to bargain in good faith with theUnion as the recognized bargaining representativein the appropriate unit. See Mar-Jac Poultry Co.,136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964),cert. denied 379 U.S. 817 (1964); Burnett Construc-tion Co., 149 NLRB 1419, 1421 (1964), enfd. 350F.2d 57 (10th Cir. 1965).The Board, on the basis of the foregoing factsand the entire record, makes the followingCONCLUSIONS OF LAW1. The Leavitt Corporation is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Local No. 592, United Food & CommercialWorkers Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production and maintenance employees,lab technicians, shipping and receiving employeesand truck drivers employed by the Employer at itsEverett, Massachusetts facility, but excluding officeclerical employees, guards and supervisors as de-fined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since 31 March 1983, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about 6 April 1983, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, the Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.372 LEAVITT CORP.6. By the aforesaid refusal to bargain, the Re-spondent has interfered with, restrained, and co-erced, and is interfering with, restraining, and co-ercing, employees in the exercise of the rightsguaranteed them by Section 7 of the Act, andthereby has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERThe National Labor Relations Board herebyorders that the Respondent, The Leavitt Corpora-tion, Everett, Massachusetts, its officers, agents,successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local No. 592,United Food & Commercial Workers Union, AFL-CIO, as the exclusive bargaining representative ofits employees in the following appropriate unit:All production and maintenance employees,lab technicians, shipping and receiving em-ployees and truck drivers employed by theEmployer at its Everett, Massachusetts facility,but excluding office clerical employees, guardsand supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct.(a) On request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Everett, Massachusetts facilitycopies of the attached notice marked "Appendix."8s If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a JudgmentCopies of the notice, on forms provided by the Re-gional Director for Region 1, after being dulysigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.of the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with Local 592,United Food & Commercial Workers Union, AFL-CIO, as the exclusive representative of the employ-ees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargaining unitis:All production and maintenance employees,lab technicians, shipping and receiving em-ployees and truck drivers employed by theEmployer at its Everett, Massachusetts facility,but excluding office clerical employees, guardsand supervisors as defined in the Act.THE LEAVITT CORPORATION373